Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00611-CV

                         INTEREST OF L.J.L. and J.W.L., Minor Children

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-08129
                           Honorable Angelica Jimenez, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 31, 2022

JUDGMENT VACATED, APPEAL DISMISSED

           After this court issued its judgment in this appeal, Appellant Justin Little and Appellee

Christy Little jointly move to dismiss this appeal. The parties state they have settled their dispute.

They ask this court to “set aside the trial court’s judgment without regard to the merits and remand

the case to the trial court for rendition of judgment in accordance with the agreement.” See TEX.

R. APP. P. 42.1(a)(2)(B); In re Ortega, 225 S.W.3d 610, 611 (Tex. App.—El Paso 2006, no pet.).

They also ask this court to vacate its June 29, 2022 judgment and to expedite issuance of the

mandate. See TEX. R. APP. P. 42.1(c), 18.1(c).

           The parties’ joint motion is granted. In accordance with the parties’ agreement, we set

aside the trial court’s November 20, 2020 judgment “without regard to the merits and remand the

case to the trial court for rendition of judgment in accordance with the agreement.” See TEX. R.
                                                                                04-20-00611-CV


APP. P. 42.1(a)(2)(B); In re Ortega, 225 S.W.3d at 611. We vacate this court’s June 29, 2022

judgment, withdraw the associated opinion and concurrence, and dismiss the appeal. See TEX. R.

APP. P. 42.1(c), 43.2(f).


                                               Patricia O. Alvarez, Justice




                                             -2-